DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poletto (US D641929).
In regard to claim 1, Poletto discloses a cosmetic applicator (see the title) comprising a application member extending from a tip of a rod-like support member at an angle of 0 degrees with respect to an axial center of the support member wherein the application member is formed in a spiral shape in a direction in which the applicator member extends wherein the spiral shape has inclined surfaces (see Figures 1 and 2 and wherein inclined angles of the inclined surfaces with respect to the axial center are constant between a front end portion and a rear end portion of the applicator member, i.e., viewing Figures 1 and 2, the portion of the applicator between the end of the inclined surface and the end tip of the applicator defines the front end portion.
.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson et al. (US 2015/0374100, hereinafter Wilson).
In regard to claim 1, Wilson discloses a cosmetic applicator comprising an applicator member (see Figure 16) extending from a tip of a rod-like support member 211a at an angle of 0 to 45 degrees with respect to an axial center of the support member wherein the application member is formed in a spiral shape in a direction in which the application member extends wherein the spiral shape has inclined surfaces (positioned on both sides of elements 10a- 10d, see Figures 16 and 17) and wherein inclined angles of the inclined surfaces with respect to the axial center are constant between a front end portion and a rear end portion of the applicator member.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vasas (U.S. Patent 5,224,787).
In regard to claim 1, Vasas discloses a cosmetic applicator comprising an applicator member 14 extending from a tip of a rod-like support member 12 at an angle of 0 to 45 degrees with respect to an axial center of the support member wherein the application member is formed in a spiral shape in a direction in which the application member extends wherein the spiral shape has inclined surfaces (positioned on opposite sides of groove 28) and wherein inclined angles of the inclined surfaces with respect to the axial center are constant between a front end portion and a rear end portion of the applicator member.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

            Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Poletto in view of Uehara et al. (US 2014/0348566, hereinafter Uehara).
            In regard to claims 3 and 4, although the Poletto reference does not disclose the applicator is subjected to electrostatic flocking, attention is directed to the Uehara reference, which discloses a cosmetic applicator wherein the surface of the application member is subjected to electrostatic flocking in order to improve the manner in which cosmetic is applied (see paragraph 0037). Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the applicator in the Poletto reference can be subjected to electrostatic flocking in order to improve the manner in which cosmetic is applied.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson.
In regard to claim 2, a flat surface of the front end portion of the application member (defined by a surface of one of elements 10a-10d, see Figures 16-17) is angled with respect to a flat surface of the rear end portion of the applicator defined by a surface of one of elements 10a-10d).  Although the Wilson reference does not disclose the flat surface at the front end portion is at an angle of 10-120 degrees with respect to the flat surface at the rear end portion, it is the examiner’s position it would have been obvious to one of ordinary skill in the art at the time the .

             Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Vasas in view of Uehara et al.
            In regard to claims 3, although the Vasas reference does not disclose the applicator is subjected to electrostatic flocking, attention is directed to the Uehara reference, which, as discussed above, discloses a cosmetic applicator wherein the surface of the application member is subjected to electrostatic flocking in order to improve the manner in which cosmetic is applied. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the applicator in the Poletto reference can be subjected to electrostatic flocking in order to improve the manner in which cosmetic is applied.

Response to Arguments
Applicant's arguments filed 11/17/21 have been fully considered but they are not persuasive. 
The Applicant contends the Poletto reference is no longer applicable to claim 1 in that the inclined area extends to the middle of the application member and thereby the angles of the inclined surfaces are not constant between the front end portion and the rear end portion of the applicator member.  However,  the term “front end portion” is a broad term than may encompass 

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action, i.e., the removal of the term “substantially flat” broadens an aspect of the claim. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DJW
11/23/21